UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
JOEL POLANCO,
                                                                 :
                                      Plaintiff,                 :   16-CV-9532 (CM) (OTW)
                                                                 :
                     -against-                                   :        ORDER
                                                                 :
ANDREW M. SAUL, 1                                                :
                                                                 :
                                      Defendant.                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff’s counsel, Christopher James Bowes, filed a Motion for Approval of Contingent

Fee Agreement under 42 U.S.C. §406(b). (ECF 19). That motion was subsequently referred to

me. (ECF 22). In support, Plaintiff’s counsel filed the retainer agreement between Plaintiff and

Mr. Bowes’s former firm Ungaro & Cifuni. (ECF 20 at 10). Per Mr. Bowes’s filings on behalf of

Plaintiff and a review of the docket, Mr. Bowes subsequently left Ungaro & Cifuni. (See, e.g.,

ECF 11). Because Mr. Bowes did not attach any new retainer agreement between himself and

Plaintiff or explain in his declaration, ECF 20, what the contingent fee arrangement was

between himself and Plaintiff following his departure from Ungaro & Cifuni, it is unclear from

the record what contingent fee agreement is to be approved. Accordingly, by January 3, 2020,

Mr. Bowes shall file the contingent fee agreement between Plaintiff and the Law Office of




1
 Andrew M. Saul has replaced Carolyn W. Colvin as the Commissioner of Social Security. Pursuant to Federal Rule
of Civil Procedure 25(d), the Court substitutes Andrew M. Saul as the defendant in this action.
Christopher James Bowes, Esq.



      SO ORDERED.



                                    s/ Ona T. Wang
Dated: December 20, 2019                       Ona T. Wang
       New York, New York             United States Magistrate Judge




                                2
